Citation Nr: 9905371	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left heel melanoma.  

(The issue of entitlement to waiver of overpayment of pension 
benefits, in the amount of $814, will the subject of an 
additional decision under the same docket number.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 1994 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) concluded that the veteran had not provided new and 
material evidence to reopen a claim for entitlement to 
service connection for a left heel disorder. 


FINDINGS OF FACT

1.  Service connection for a melanoma of the left heel was 
denied in an October 1992 rating action.  The veteran was 
informed of this rating, but did not submit a timely Notice 
of Disagreement (NOD).

2.  The evidence received since the October 1992 rating 
action is not so significant that it must be considered in 
order to fairly decide the merits of the claim.






CONCLUSION OF LAW

The evidence received since the October 1992 RO decision 
denying service connection for a left heel disorder, which is 
final, is not new and material, and the claim for this 
benefit is therefore not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.200, 20.302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for service connection for a left 
heel disorder was denied in an October 1992 rating action.  
The veteran was properly notified of this decision, but he 
failed to file a timely NOD.  Filed in the claims folder 
after the notification were photographs of the veteran's 
heels, but no indication that these photographs were to serve 
as an NOD.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991); 
38 C.F.R. § 20.200, 20.302(a).  Therefore the October 1992 
rating decision became final, when the veteran did not file 
an NOD within one year of the date he was notified of that 
unfavorable determination, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104(a) (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim. 
See Fossie v. West, 12 Vet. App. 1, 4 (1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Since the earlier RO determination, the veteran has submitted 
additional evidence.  The veteran, as noted, submitted 
photographs of the left heel, showing a skin disorder on that 
heel.  He also submitted a photograph of a plane, which was 
labeled the plane that the veteran crashed in June 1944, 
along with a unsigned, undated note that the veteran had been 
involved in a plane crash, resulting in steel in the left 
heel.  In a September 1996 letter, a fellow veteran confirmed 
that the veteran had been in an accident in June 1944.  While 
the fellow veteran indicated that the veteran had to be 
hospitalized, the extent of the injuries was unknown.  Also 
submitted was a report of hospitalization in a VA facility in 
April 1975.  This report was of evidence and was considered 
in the 1992 RO determination.  

With the exception of the 1975 hospitalization report, the 
evidence recently received was not of record at the time of 
the 1992 RO determination, and therefore is new.  Moreover, 
it bears directly on the issue in question, whether the 
veteran has a left heel condition which is the result of 
service.  However, the Board does not find that the evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim.  

The photographs detail the veteran's current left heel 
condition, and do not demonstrate the etiology of such a 
disorder.  The Board has considered the statement and 
photograph that the veteran has submitted, but finds that 
such evidence cannot demonstrate that a left heel disorder is 
the result of service.  There is no indication that the note 
is contemporaneous to the incident in question, and the 
photograph of the downed aircraft, assuming that this is the 
one in which the veteran crashed, does not indicate the 
extent of any injuries.  The statement of the fellow veteran 
confirms the veteran's history of an airplane accident.  
However, this fellow veteran was unable to confirm any 
injuries the veteran sustained in this accident, much less 
than the fact that the veteran sustained a left heel injury.  

In the absence of new and material evidence to reopen a claim 
for entitlement to service connection for a left heel 
disorder, the Board concludes that the claim is not reopened.  
Accordingly, the 1992 denial of service connection for this 
disorder remains final.  


ORDER

New and material evidence not having been submitted, the 
prior denial of service connection for a left heel disorder 
remains final. 




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

